Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/461,809 filed on 8/30/21 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,144,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations disclosed in claims 1, 11 and 20 of the instant case are also disclosed, inter alia, in claims 1-20 of U.S. Patent No. 11,144,226.  They appear to claim similar limitations using similar terminology.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the limitations “the first input-output processor being connected to a first sub-set of the plurality of persistent storage targets”, “the second input-output processor being connected to a second sub-set of the plurality of persistent storage targets comprising at least one persistent storage target that is different from at least one of the first sub-set”, “from among the first sub-set” and “from among the second sub-set” from claims 1-20 of U.S. Patent No. 11,144,226 to arrive at claims 1 and 11 of the instant application in order to have a less complex system.  See In re Karlson, 311, F.2d 581, 583, 136 USPQ 184, 186 (CCPA 1963).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20170031610 to Regester et al. (hereinafter Regester).
With regards to claim 1, Regester teaches a method comprising: 
determining a service rate of a first processor [fig 2 any of elements 108a, 108b] to a first persistent storage target [fig 2 element 106] [paragraphs 36-43];
determining a service rate of a second processor [fig 2 any of elements 108a, 108b] to the first persistent storage target [fig 2 element 106] [paragraphs 36-43]; and 
transmitting an input-output request to at least one of the first processor [paragraphs 11-15, 17, 21-23, 26] or [note use of alternate language] the second processor according to the determined service rates of the first and second processors [paragraphs 11-15, 17, 21-23, 26].

With regards to claim 2, Regester teaches the method of claim 2, wherein the first processor [fig 2 any of elements 108a, 108b] and the second processor [fig 2 any of elements 108a, 108b] are connected to each other by a bridge [fig 2 element 250], the second processor is connected to the first persistent storage target [fig 2 element 106] through the bridge [fig 2 element 250], and the service rate of the second processor is determined according to a cross-bridge service rate for using the bridge to communicate with the first persistent storage target [paragraphs 11-15, 17, 21-23, 26, 36-43].

With regards to claim 11, Regester teaches a system comprising: 
a first persistent storage target [fig 2 element 106]; 
a first processor [fig 2 any of elements 108a, 108b] connected to the first persistent storage target [fig 2 element 106]; 
a second processor [fig 2 any of elements 108a, 108b] connected to the first persistent storage target [fig 2 element 106] through a bridge [fig 2 element 250]; and 
a centralized processing circuit [fig 2] configured to: 
determine a service rate of the first processor to the first persistent storage target [paragraphs 36-43]; 
determine a service rate of the second processor to the first persistent storage target [paragraphs 36-43], the service rate of the second processor being determined according to a cross-bridge service rate for using the bridge to communicate with the first persistent storage target [paragraphs 36-43]; and 
transmit an input-output request to at least one of the first processor or [note use of alternate language] the second processor according to the determined service rates of the first and second processors [paragraphs 11-15, 17, 21-23, 26].
Allowable Subject Matter
Claims 2-10 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 3, the prior art of record alone or in combination fails to teach or fairly suggest wherein the service rate of the second processor to the first persistent storage target is determined according to a configuration in which the input-output request is routed to the first persistent storage target through the second processor, through the bridge, and through the first processor, in combination with the other limitations found in the claim.

With regards to claim 4, the prior art of record alone or in combination fails to teach or fairly suggest wherein the input-output request comprises a first input-output request and a second input-output request, and wherein the transmitting comprises: determining a first service rate for a configuration in which both the first and second input-output requests are transmitted to the first processor; determining a second service rate for a configuration in which one of the first and second input-output requests is transmitted to the first processor, and the other one of the first and second input-output requests is transmitted to the second processor; and transmitting the first and second input-output requests to the first processor in response to determining that the first service rate is greater than the second service rate, in combination with the other limitations found in the claim.

With regards to claim 5, the prior art of record alone or in combination fails to teach or fairly suggest wherein the input-output request comprises a first input-output request and a second input-output request, and wherein the transmitting comprises: determining a first service rate for a configuration in which both the first and second input-output requests are transmitted to the first processor; determining a second service rate for a configuration in which one of the first and second input-output requests is transmitted to the first processor, and the other one of the first and second input-output requests is transmitted to the second processor; and transmitting the one of the first and second input-output requests to the first processor and the other one of the first and second input-output requests to the second processor in response to determining that the first service rate is less than the second service rate, in combination with the other limitations found in the claim.

With regards to claim 6, the prior art of record alone or in combination fails to teach or fairly suggest wherein the input-output request comprises a first input-output request and a second input-output request, wherein the first processor comprises a first network interface card and a second network interface card, and wherein the method further comprises: transmitting the first and second input-output requests to the first network interface card and the second network interface card in a round robin sequence, in combination with the other limitations found in the claim.

With regards to claim 7, the prior art of record alone or in combination fails to teach or fairly suggest wherein the first processor comprises a first network interface card comprising a first queue pair and a second queue pair, and the method further comprises: determining a workload spike degree corresponding to a measure of workload of the first network interface card according to centralized queue job numbers of the first network interface card; and selecting a strategy for assigning the input-output request to one of the first and second queue pairs of the first network interface card, in combination with the other limitations found in the claim.

With regards to claims 8-10, due to their direct or indirect dependence from claim 7, they include allowable subject matter for at least the same reasons

With regards to claim 12, the prior art of record alone or in combination fails to teach or fairly suggest wherein the service rate of the second processor to the first persistent storage target is determined according to a configuration in which the input-output request is routed to the first persistent storage target through the second processor, through the bridge, and through the first processor, in combination with the other limitations found in the claim.

With regards to claim 13, the prior art of record alone or in combination fails to teach or fairly suggest wherein the input-output request comprises a first input-output request and a second input-output request, and wherein the centralized processing circuit is configured to: determine a first service rate for a configuration in which both the first and second input-output requests are transmitted to the first processor; determine a second service rate for a configuration in which one of the first and second input-output requests is transmitted to the first processor, and the other one of the first and second input-output requests is transmitted to the second processor; and transmit the first and second input-output requests to the first processor in response to determining that the first service rate is greater than the second service rate, in combination with the other limitations found in the claim.

With regards to claim 14, the prior art of record alone or in combination fails to teach or fairly suggest wherein the input-output request comprises a first input-output request and a second input-output request, and wherein the centralized processing circuit is configured to: determine a first service rate for a configuration in which both the first and second input-output requests are transmitted to the first processor; determine a second service rate for a configuration in which one of the first and second input-output requests is transmitted to the first processor, and the other one of the first and second input-output requests is transmitted to the second processor; and transmit the one of the first and second input-output requests to the first processor and the other one of the first and second input-output requests to the second processor in response to determining that the first service rate is less than the second service rate, in combination with the other limitations found in the claim.

With regards to claim 15, the prior art of record alone or in combination fails to teach or fairly suggest wherein the input-output request comprises a first input-output request and a second input-output request, wherein the first processor comprises a first network interface card and a second network interface card, and wherein the centralized processing circuit is configured to: transmit the first and second input-output requests to the first network interface card and the second network interface card in a round robin sequence, in combination with the other limitations found in the claim.

With regards to claim 16, the prior art of record alone or in combination fails to teach or fairly suggest wherein the first processor comprises a first network interface card comprising a first queue pair and a second queue pair, and the centralized processing circuit is configured to: determine a workload spike degree corresponding to a measure of workload of the first network interface card according to centralized queue job numbers of the first network interface card; and select a strategy for assigning the input-output request to one of the first and second queue pairs of the first network interface card, in combination with the other limitations found in the claim.

With regards to claims 17-19, due to their direct or indirect dependence from claim 16, they include allowable subject matter for at least the same reasons.

With regards to claim 20, the prior art of record alone or in combination fails to teach or fairly suggest, wherein the service rate of the second processor to the first persistent storage target is determined according to a configuration in which the input-output request is routed to the first persistent storage target through the second processor, through the bridge, and through the first processor, in combination with the other limitations found in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20120072627 to Droux et al. teaches NUMA I/O framework comprising NUMA I/O nodes performing different amounts of work or rates of processing (a load) based on thresholds.
US Patent No. 10,671,302 to Aggarwal et al. teaches applying a rate limits to I/O operations in storage systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181